DETAILED ACTION
Claims 1-20 are pending.
Priority: 9/6/2019
Assignee: Veritas


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 9, 13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon et al.(10191755), and further in view of Bonzini(20140181015).

As per claim 1, Natanzon discloses:
A computer-implemented method for marking application- consistent points-in-time, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising:
 intercepting, by an input/output (1/O) filter, a write request from a guest virtual machine to a virtual machine disk(Natanzon, [Col. 6 lines 27-40 -- In an embodiment, there may be a filter driver inside the virtualization layer. In certain embodiments, the filter driver may intercept the VM's IOs and may split the IO or redirect the IOs to provide replication.]
queueing the write request in an I/O filter queue, wherein the I/O filter queue comprises a first ordered sequence of write requests(Natanzon, [Fig. 29 -- Splitter 2730 checks the size of the buffer for sending IO, i.e. the buffer which contains IOs which where acknowledged to the host but not yet received by the DPA (step 2900).]); 
sending, based on the I/O filter queue, the write request to the virtual machine disk(Natanzon, [Col. 12 lines 19-21 -- Split the SCSI command by sending it first to the respective DPA. After the DPA returns an acknowledgement, send the SCSI command to its intended logical unit.], [Col. 12 lines 65-67 -- A replicated SCSI I/O request is sent to DPA 112.]); 
receiving, by the I/O filter, a write completion message from the virtual machine disk(Natanzon, [Col. 13 lines 65-67 -- A replicated SCSI I/O request is sent to DPA 112. After receiving an acknowledgement from DPA 124, protection agent 144 then sends the SCSI I/O request to LU A.]); 
Natanzon does not explicitly disclose the following, however Bonzini discloses:
sending, by the I/O filter in response to the write completion message, the write request to an I/O daemon(Bonzini, [0027 -- In an example, the virtual machine monitor identifies and/or detects the disk write request and the disk flush requests while emulating the virtual hardware. In block 210, the virtual machine monitor manages the replication of these disk writes asynchronously (e.g., not in real-time). In an example, the new disk writes are asynchronously replicated to the destination disk, following successful completion of the writes to the source disk, which has been reported to the guest.]);
queueing, by the I/O daemon in response to the write completion message, the write request in an I/O daemon queue, wherein the I/O daemon queue comprises a second ordered sequence of write requests(Bonzini, [0027 -- In block 210, the virtual machine monitor manages the replication of these disk writes asynchronously (e.g., not in real-time). In an example, the new disk writes are asynchronously replicated to the destination disk, following successful completion of the writes to the source disk, which has been reported to the guest.])
 sending the write completion message to the guest virtual machine(Bonzini, [0027 -- the virtual machine monitor identifies disk write requests (e.g., a set of disk write requests) sent by the guest to the virtual hardware provided by the virtual machine monitor, in block 206, performs disk writes to the source disk, and provides confirmation of completion of the set of disk writes to the source disk to the guest, in block 208]);
 and sending, based on the I/O daemon queue, the write request to a backup gateway such that the backup gateway mimics writes to the virtual machine disk(Bonzini, [0031 -- In block 214, the virtual machine monitor provides confirmation of completion of the flush request to the guest after replication of the set of disk writes to the destination disk and writing of the data associated with the write requests to persistent storage of the destination disk]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing, to incorporate the features of Bonzini into the system of Natanzon for the benefit of the switch request receiving from the virtual machine manager, the virtual machine can be started efficiently, even if the migration fails to complete due to power loss or forceful termination of the virtual machine monitor on portion of the operating system. The state of the destination disk to be consistent at all times with the guest-visible state of the source disk can be enabled reliably in effective manner, even if the virtual machine monitor fails to receive the switch command from the virtual machine manager.


As per claim 5, the rejection of claim 1 is incorporated, in addition Natanzon does not explicitly disclose the following, however Bonzini discloses:
wherein the backup gateway maintains a mimicked copy of the virtual machine disk(Bonzini, [0027 -- In block 210, the virtual machine monitor manages the replication of these disk writes asynchronously (e.g., not in real-time). In an example, the new disk writes are asynchronously replicated to the destination disk, following successful completion of the writes to the source disk, which has been reported to the guest.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing, to incorporate the features of Bonzini into the system of Natanzon for the benefit of the switch request receiving from the virtual machine manager, the virtual machine can be started efficiently, even if the migration fails to complete due to power loss or forceful termination of the virtual machine monitor on portion of the operating system. The state of the destination disk to be consistent at all times with the guest-visible state of the source disk can be enabled reliably in effective manner, even if the virtual machine monitor fails to receive the switch command from the virtual machine manager.

As per claim 8, the rejection of claim 1 is incorporated, in addition Natanzon does not explicitly disclose the following, however Bonzini discloses:
wherein the backup gateway mimics the writes to the virtual machine disk asynchronously(Bonzini, [0027 -- In block 210, the virtual machine monitor manages the replication of these disk writes asynchronously (e.g., not in real-time).]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing, to incorporate the features of Bonzini into the system of Natanzon for the benefit of the switch request receiving from the virtual machine manager, the virtual machine can be started efficiently, even if the migration fails to complete due to power loss or forceful termination of the virtual machine monitor on portion of the operating system. The state of the destination disk to be consistent at all times with the guest-visible state of the source disk can be enabled reliably in effective manner, even if the virtual machine monitor fails to receive the switch command from the virtual machine manager.


Claims 9, 13 and 16 are similar to claims 1, 5 and 8.

Claim 17 is similar to claim 1.

Claims 2, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon et al.(10191755), and further in view of Bonzini(20140181015), and further in view of Mummidi et al(20180088804).


As per claim 2, the rejection of claim 1 is incorporated, in addition Natanzon does not explicitly disclose the following, however Bonzini discloses:
receiving, by the I/O filter, a flush completion message in response to completing the pending write requests(Bonzini, [0049 -- In an example, the virtual machine monitor may await an acknowledgement that the requested generation (or a newer generation) has been flushed. If so, the virtual machine monitor provides confirmation of the completed flush to the guest.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing, to incorporate the features of Bonzini into the system of Natanzon for the benefit of the switch request receiving from the virtual machine manager, the virtual machine can be started 
Bonzini does not explicitly disclose the following, however Mummidi discloses:
receiving, from a backup requester on the guest virtual machine, a message to mark an application-consistent point-in-time for the virtual machine disk(Mummidi, [0053 -- A new version of a storage virtualization application may be received at a memory at the peripheral device connected to non-volatile storage device(s), as indicated at 810.]); 
pausing new write requests for the virtual machine disk(Mummidi, [0053 -- the peripheral device may suspend processing of new access requests at the peripheral device, as indicated at 830]);
 completing pending write requests for the virtual machine disk in the I/O filter(Mummidi, [0053 -- If pending access requests are at the peripheral device, as indicated by the positive exit from 840, then the pending access request(s) may be completed at the peripheral device. For example, entries in the I/O submission queue(s) for the different virtual interfaces may be completed, as well as the submission queue for the control interface.] );  29
 setting, by the I/O daemon, a marker in the I/O daemon queue to mark the application- consistent point-in-time(Mummidi, [0053 -- The peripheral device may also save, write, or otherwise store operational state for the storage virtualization application in a location that is persisted during a restart of the virtualization application, as indicated at 860.]); 
and permitting, in response to setting the marker, new write requests from the guest virtual machine(Mummidi, [0053 -- as well as information that affects virtual machine visible state, such as pending in-flight I/O. A memory location outside of the address space allocated to the storage virtualization application may store the operational state.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Mummidi into the system of Bonzini and Natanzon for the benefit of maintaining the respective virtual interfaces for the virtual compute instances present at one of the non-volatile storage devices to corresponding virtual compute instances, and thus provides the cost effective 

Claims 10, 18 are similar to claim 2.


Claims 3, 6-7, 11, 14-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon et al.(10191755), and further in view of Bonzini(20140181015), and further in view of Mummidi et al(20180088804), and further in view of Joshi et al.(20140281131).


As per claim 3, the rejection of claim 2 is incorporated, in addition Natanzon in view of Bonzini does not explicitly disclose the following, however Joshi discloses:
sending, from the backup gateway to the backup requester in response to receiving the message, a virtual machine identifier for the guest virtual machine(Joshi, [0136 -- The cache transfer module 530B may be configured to identify the previous host 202A by use of the VMID (e.g., accessing a previous host identifier maintained by the virtual machine 208X), by interrogating the virtual machine 208X, querying the virtualization kernel 210B (or other entity), or the like.]); 
sending, from the backup requester to the I/O daemon, the virtual machine identifier and pausing new write requests by the guest virtual machine(Joshi, [0137 -- For example, the cache transfer module 530A may request a credential associated with the transferred virtual machine 208X, such as the VMID, or the like. Alternatively, or in addition, the cache transfer module 530A may implement a cryptographic verification, which may comprise verifying a signature generated by the transferred virtual machine 208X, or the like. The cache data 224X[A] may be transferred between the hosts 202A and 202B using various mechanisms, including, but not limited to: push transfers, demand paging transfers, prefetch transfers, bulk transfers, or the like.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Joshi into the system of Bonzini for the benefit of data input and output operations are facilitated. The virtual machine can have access to contextual information 


As per claim 6, the rejection of claim 1 is incorporated, in addition Natanzon in view of Bonzini does not explicitly disclose the following, however Joshi discloses:
wherein queueing the write request in the I/O daemon queue comprises queueing the write request with a sequence identifier(Joshi, [0097 -- The log 320 may comprise a record of an ordered sequence of storage operations performed on the cache 216. In some embodiments, the cache log module 313 is configured to generate a log 320 comprising a plurality of log entries 322, wherein each log entry 322 corresponds to one or more write operation(s) performed on the cache 216.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Joshi into the system of Bonzini for the benefit of data input and output operations are facilitated. The 

As per claim 7, the rejection of claim 6 is incorporated, in addition Natanzon in view of Bonzini does not explicitly disclose the following, however Joshi discloses:
wherein sending the write request to the backup gateway further comprises sending the write request based on the sequence identifier to maintain an ordered sequence of write requests from the guest virtual machine(Joshi, [0099 -- The sequential order of cache entries 322 within the physical address space 416 may correspond to the temporal order in which the corresponding cache storage operations represented by the entries 322 were received and/or performed. The sequential order of the cache entries 322 within the log 320 may, therefore, be independent of data identifier(s) and/or addressing information of the corresponding cache write operations.]);



Claims 11, 14-15, 19 are similar to claims 3, 6-7. 

Claims 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon et al.(10191755), and further in view of Bonzini(20140181015), and further in view of Mummidi et al(20180088804), and further in view of Chou et al.(20110208908).

As per claim 4, the rejection of claim 2 is incorporated, in addition Natanzon in view of Bonzini does not explicitly disclose the following, however Chou discloses:
sending the marker to the backup gateway after all write requests before the application-consistent point-in-time and before the new write requests(Chou, [0067 -- The disk control module 124b directs the DRBD 128b to mark the last disk write (e.g., 222b) in the buffer 2 216 as the checkpoint barrier, in step 516.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Chou into the system of Bonzini for the benefit of suspending the operation of the VM and sends a signal to the standby host server upon reaching a checkpoint so as to ensure the proper fail over of the executing VM. The method allows the disk writing to be stored in the buffer after the checkpoint barrier market if the standby host server receives any disk writing from the operating VM, so that the system provides minimal downtime for the executing VM and ensures a synced memory image and the disk image at the standby host server. The method enables copying memory pages occurred while the standby host is created at the checkpoint barrier, so that the amount of time of the active VM suspended is reduced. 


Claims 12, 20, are similar to claim 4. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner




/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132